Citation Nr: 0800954	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  92-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left ear 
disability.

2.  Entitlement to a higher initial evaluation for residuals 
of a right hand laceration, evaluated as 0 percent 
(noncompensably) disabling from July 15, 1991.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1976 to 
March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, July 15, 1991.


FINDINGS OF FACT

1.  A left ear disability is not related to the veteran's 
active military service.

2.  The veteran's laceration scarring on his left hand is not 
adherent to the underlying tissue, is not deep or unstable, 
is not tender and painful on objective demonstration, and 
does not cause limitation of motion or function.


CONCLUSIONS OF LAW

1.  The veteran does not have a left ear disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  The criteria for a initial compensable evaluation for 
residuals of a right hand laceration have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.10, 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2000, March 2001, July 2003, and March 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remands 
and RO subsequent actions.  Id.)  Specifically regarding VA's 
duty to notify, the notifications to the veteran apprised him 
of what the evidence must show to establish entitlement to 
the benefits sought, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran either identify or 
submit any evidence or information he had pertaining to his 
claim.  The RO also provided a statement of the case (SOC) 
and supplemental statements of the case (SSOCs) reporting the 
results of its reviews of each issue and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In this case, the RO obtained the veteran's service medical 
records (SMRs), VA and private medical records, secured VA 
examinations in August 2000, and made several attempts to 
secure additional VA examinations in furtherance of his 
claims.  Compensation and Pension (C&P) examinations were 
scheduled for his right hand laceration and left ear 
disability in August 2000, April 2003, August 2003, February 
2004 and again in March 2007, in order to evaluate the 
veteran's claimed disabilities.  However, with the exception 
of the 2000 examinations, the veteran failed to report to 
each of the scheduled examinations.  In this regard, VA 
regulations state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2007) (emphasis added).  Unfortunately, 
when the examination was conducted in August 2000, the claims 
file was not made available to the examiner and the requested 
medical opinion evidence was not provided.  The examiner 
later reviewed the file in December 2000 and provided an 
opinion.  The RO thereafter undertook to schedule other 
examinations, even as recently as March 2007.  Because the 
veteran's failure to report to the several scheduled 
examinations is without explanation, it may be said that his 
absence from the scheduled examinations was without good 
cause.  Accordingly, the Board will proceed to adjudicate the 
claim for service connection and the claim for a higher 
initial evaluation for residuals of a right hand laceration 
(both original compensation claims) based on the evidence of 
record. 

Left ear

The veteran contends that his left ear disability was caused 
by being subject to C4 explosions during service while 
standing only 20 feet away.  He stated that he suffered a 
perforated eardrum and began suffering numerous ear aches 
from that point forward, as well as hearing problems in his 
left ear, including constant ringing in his ears.

The veteran's April 1976 entrance audiological examination 
reported that pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
15
15
LEFT
20
15
15
20
20


The February 1977 separation audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
n/a
20
LEFT
30
20
15
n/a
25

The February 1977 examiner stated that the veteran was in 
good health and did not mention hearing problems or earaches.  
The veteran's SMRs contain a notation dated in June 1976, 
where the veteran complained of pain in his neck and left 
ear, and stated that he was unable to hear.

An August 1990 report from a correctional facility in New 
York shows that the veteran complained of bleeding from his 
ears and noted that he had been squeezing his nose and 
blowing to clear out his ears to hear.  The examiner noted 
that his left ear canal was filled with bright red blood.  X-
rays of his mastoids showed evidence of chronic inflammatory 
changes, but no acute process.  An August 1991 treatment 
record by E.W., M.D. noted that the veteran presented stating 
that he had a 14-month history of vertigo that occurred when 
he turned his head in either direction, and noted that it 
began after an episode of weight lifting.  The treatment note 
stated that the veteran had long-standing hearing loss from 
noise exposure and explosions in the service and he also 
complained of tinnitus.  On examination, Dr. W. noted that 
the canals were clear and assessed the veteran with perilymph 
fistula versus a benign positional vertigo.

A November 1991 audiologic evaluation conducted at the Albany 
Medical Center reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
20
30
LEFT
40
30
20
30
45

He also had puretone thresholds at 6000 and 8000 Hertz of 40 
and 50 decibels in the right ear, respectively, and 70 and 75 
decibels in the left ear, respectively.  Speech audiometry 
revealed speech recognition ability of 100 percent in both 
ears.  The examiner assessed the veteran with borderline 
normal hearing to severe sensorineural hearing loss in the 
left ear.

A March 1992 treatment note by L.M., M.D. and S.P., M.D. 
noted that the veteran presented complaining of loss of 
balance, especially when he turned his head fast.  He 
underwent an audiogram which revealed a high frequency 
sensorineural hearing loss and borderline normal hearing in 
the lower frequencies.  An ENG was inconclusive.  The veteran 
reported that his complaints first began approximately two 
years ago when he first noted some bloody otorrhea followed 
by severe otalgia, which later resolved.  He noted that at 
first his symptoms of loss of balance were severe, but had 
subsided to a more stable level.  He also stated that while 
in the army he was exposed to explosions and admits to some 
tinnitus as well.  The examiner assessed the veteran with 
probable benign positional vertigo.

The veteran was afforded a VA examination to evaluate his 
ears in August 2000.  At this examination, the veteran 
reported that he developed a left tympanic membrane 
perforation while in the service from an explosive 
concussion-type injury.  The perforation was treated in the 
service with antibiotics and there was no surgical treatment, 
and subsequently the tympanic membrane perforation healed.  
The veteran stated that he had experienced hearing loss and 
tinnitus in both ears from that point forward.  In addition, 
he noted that in 1990 he re-perforated the left tympanic 
membrane and since that time he had developed problems with 
recurring dizziness.  He stated that if he turned quickly or 
was over-tired, he would lose his balance, and noted that he 
experienced one to two episodes of dizziness per week.  The 
examiner noted that the veteran had a work-up for his 
dizziness at the Albany Medical Center in 1994, at which 
point an ENG was performed and the veteran was given a 
diagnosis of positional vertigo. 

On examination, the examiner, L.M., M.D., noted that the 
veteran had no surgery for any sort of an ear condition and 
had binaural hearing aids but was not presently using them.  
The examiner noted that his auricle, ear canal, tympanum, and 
mastoid were all normal and he noted that there were no 
medical conditions secondary to his ear disease, including 
disturbances of balance, upper respiratory disease, and 
hearing loss, and noted that there was no active ear disease 
present or infection of the middle or inner ear.  The 
examiner diagnosed the veteran with hearing loss, tinnitus 
and positional vertigo.

The veteran was afforded a VA audiological examination in 
August 2000, at which point he reported having had hearing 
loss in the left ear and constant tinnitus since service.  
Specifically, he reported left tympanic membrane perforation 
in 1976 as a result of acoustic trauma, and also reported 
another tympanic membrane perforation in the left ear in 1990 
while weight lifting, resulting in blood in the left ear.  
The veteran stated that he experienced chronic ear infections 
and vertigo since 1976 and noted that he received hearing 
aids from Albany Medical center in 1996 that had since been 
lost.  He denied ear surgery, head trauma, and a family 
history of hearing loss.

The August 2000 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
30
30
LEFT
25
25
20
35
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

On examination, the examiner diagnosed the veteran's right 
ear with borderline normal hearing/mild mixed hearing loss 
through 6 KHz sloping to moderately severe hearing loss at 8 
KHz with good speech discrimination; and the left ear was 
within normal limits through 2 KHz sloping to mild to severe 
sensorineural hearing loss thereafter with good speech 
discrimination.

In December 2000, after reviewing the veteran's claims file, 
which was unavailable at the time of the initial August 2000 
examination, the examiner, Dr. M., offered an addendum to his 
initial audiologic examination.  The examiner noted that a 
review of the veteran's file revealed a left middle ear 
infection with drainage while the veteran was incarcerated at 
Sing-Sing prison.  An ENT examination was performed and 
mastoid x-rays were taken and the patient was subsequently 
referred to the Albany Medical center for further evaluation.  
The evaluation consisted of an audiogram and ENG which 
documented asymmetrical hearing loss with the hearing loss 
slightly greater in the left ear than the right ear, similar 
to the one performed at the Northport VA in August 2000.  The 
results of the ENG were considered to be a non-localizing 
peripheral lesion.

The examiner noted that a review of the veteran's service 
medical records failed to document any evidence of care for 
an explosion type of injury with resulting tympanic membrane 
perforation.  The discharge physical dated in February 1977 
did not elicit any abnormalities of his ears and an audiogram 
performed at that time showed hearing to be within normal 
limits in both ears.  Based on this analysis, the examiner 
opined that the veteran's complaints of hearing loss, 
tinnitus and vertigo were not related to any ear condition 
that began in service or that was the result of a service-
connected injury.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

In addition, when sensorineural hearing loss is shown to a 
compensable degree within a year of separation from 
qualifying service it may be presumed to have been incurred 
in or aggravated by the period of active military service.  
38 C.F.R. §§ 3.307, 3.309.

As noted above, because the veteran failed to report for his 
scheduled VA examinations, the claim shall be rated based on 
the evidence of record.  Here, it is clear that the veteran 
suffers from hearing loss as the August 2000 audiological 
examination assessed the veteran with mild to severe 
sensorineural hearing loss after 2 KHz; and an ENG documented 
asymmetrical hearing loss with the hearing loss slightly 
greater in the left ear than the right.  However, beyond an 
assessment of hearing loss, tinnitus and positional vertigo, 
no other left ear disability was diagnosed.  In fact, the 
August 2000 examiner noted that there was no active ear 
disease present or infection of the middle or inner ear, and 
noted that the veteran's auricle, ear canal, tympanum and 
mastoid were all normal.  

In addition, as Dr. M. noted in his December 2000 addendum to 
his initial August 2000 examination, despite the veteran's 
reported left tympanic membrane perforation in 1976, the SMRs 
failed to document any evidence of care for an explosion type 
of injury resulting in tympanic membrane perforation, and the 
discharge physical showed hearing within normal limits and 
did not note any abnormalities of the ears.  Further, there 
is no medical evidence that provides a nexus between service 
and the veteran's currently documented hearing loss; nor is 
there any evidence of record that connects any other current 
ear disease process with an in-service accident or injury, 
including the 1976 left tympanic membrane perforation.  In 
fact, Dr. M. opined that the veteran's complaints of hearing 
loss, tinnitus and vertigo were not related to any left ear 
condition that began in or that was the result of a service-
connected injury.  This opinion accounts for the record and 
is uncontradicted by the remaining evidence.  Further, 
sensorineural hearing loss may not be presumed to have been 
incurred in service as there is no indication that hearing 
loss manifested within a year of discharge.  As such, the 
Board finds that the veteran does not have a current left ear 
disability that is related to service on either a direct or 
presumptive basis.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  

Residuals of a right hand laceration

The veteran contends that while in the military, he was 
coming through a door and the metal side of the door handle 
ripped the skin off his knuckle and hand and he had to be 
sent to the emergency room for stitches.  The veteran states 
that since this time, his right hand itches all the time, and 
during inclement weather he cannot grasp things, and has no 
strength in his right hand.

At an August 2000 VA examination, the veteran reported that 
he lacerated the posterior or part of the back of his right 
hand near his knuckles on a piece of sharp metal.  He stated 
that he was hospitalized for a day or so at Fort Benning 
while they sewed it up.  He reported that the laceration was 
currently healed but that when cold weather comes, he is 
unable to close his fingers completely or grasp things 
thoroughly, and that it hurts occasionally when he does heavy 
work.  The examiner noted that it was warm on the day of the 
examination and the veteran had complete pain-free motion, a 
strong grip and movement of his hand was normal.

On examination, the examiner diagnosed the veteran with a 
laceration, located at the dorsum of the right hand at the 
third and fourth knuckles, and noted that he was initially 
treated at a hospital on base.  The examiner reported a soft 
texture, mild tenderness except in cold weather, no 
adherence, ulceration or breakdown of the skin; no elevation 
or depression of the scar, and no underlying tissue loss.  In 
addition, there was no inflammation, edema, or keloid 
formation, and no disfigurement.  He noted that the only 
limitation of function was in cold weather when he could not 
close his hands thoroughly.

As noted above in the Introduction, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a compensable rating at 
any point since the initial award of service connection.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's claim, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected scar. 

Under the old diagnostic criteria, diagnostic code 7803, 
scars, superficial, poorly nourished, with repeat ulceration 
warrant a 10 percent rating; and under diagnostic code 7804, 
scars, superficial, tender and painful on objective 
demonstration warrant a 10 percent rating.  Diagnostic Code 
7805 is for rating when there is limitation of function of an 
affected part due to scarring.

Under the new diagnostic criteria, diagnostic code 7801, 
scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating when 
the scars cover an area or areas exceeding 6 square inches 
(39 sq. cm.).  A 20 percent rating is warranted when the area 
or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.), while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 sq. cm.).

Under diagnostic code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.
Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar; and defines a 
superficial  scar as one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a painful superficial scar; and 
diagnostic code 7805 provides that a scar is to be evaluated  
based upon limitation of function.

In this case, the Board finds that the veteran is not 
entitled to a compensable rating under either the old or the 
new criteria.  Specifically, regarding the old criteria, the 
August 2000 VA examination revealed no ulceration, and 
although the veteran reported tenderness except in cold 
weather, there was no reference to his scar being painful on 
examination, and the examiner noted that at the time of the 
examination, the veteran had complete pain-free motion.  
Therefore, since there was no evidence of ulceration or pain, 
a 10 percent evaluation is not warranted under either 
diagnostic code 7803 or 7804.  Regarding diagnostic code 
7805, limitation of function of the affected part due to 
scarring, the August 2000 examiner stated that on the day of 
the examination, the veteran had a strong grip and movement 
of his hand was normal.  There has been no clinical evidence 
of any functional impairment, even though the veteran has 
reported some problems with grip under certain circumstances.  
Absent objective evidence, a compensable rating is not 
warranted.

Turning to evaluation of the veteran's residuals of a right 
hand laceration under the new diagnostic criteria, in this 
case, the veteran's scar was not deep as it was not 
associated with the underlying soft tissue damage; and it was 
not unstable, because the examiner did not find that there 
was frequent loss of skin over the scar.  As noted above, the 
veteran's scar is not painful, nor does it cause limitation 
of motion on objective evaluation.  As such, a 10 percent 
evaluation under either diagnostic code 7804, or 7805 is not 
warranted.  

In sum, the evidence that exists in the file does not 
demonstrate that the veteran is entitled to a compensable 
rating under either the old or new rating criteria at any 
point since the initial award of service connection.

The Board notes that in accordance with Fenderson, staged 
ratings have been considered, but because there is no 
indication the veteran's disability was compensably disabling 
at any point during the claim period, a staged rating is not 
warranted.


ORDER

Entitlement to service connection for a left ear disability 
is denied.

Entitlement to a higher initial (compensable) evaluation for 
residuals of a right hand laceration is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


